Appeal by defendant (on the ground of inadequacy), as limited by her brief, from so much of an order of the Supreme Court, Westchester County, dated . September 8, 1972, as, upon granting her- motion (1) to increase the amount of child support provided under the divorce judgment heretofore entered in this action and (2) for a counsel fee, increased the child support award from $25 to $45 per week and granted a counsel fee in the amount of $100. Order modified, on the facts and in the exercise of discretion, by increasing the counsel fee award to $250. As so modified, .order affirmed insofar as appealed from, with $10 costs and disbursements to appellant. In our opinion, the counsel fee award was inadequate to the extent indicated herein. Hopkins, Acting P. J., Munder, Christ, Brennan and Benjamin, JJ., concur.